Citation Nr: 1512455	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to May 2004, September 2004 to January 2006, and May 2007 to June 2008, with service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a September 2013 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for lumbar strain.  This grant of service connection is considered to be a full grant of the benefits on appeal for this claim.  The low back claim is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran's currently diagnosed migraine headaches likely had their onset during his active service.


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for headaches is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA examination in September 2013.  The examiner diagnosed the Veteran with migraine headaches.  He indicated that he could not provide a nexus because the Veteran's service treatment records were not fully available and the available records did not show inservice headaches.  He implied that if the service treatment records did show the onset of headaches in service, these would be related to the Veteran's current migraine diagnosis.

Subsequent to the September 2013 VA examination, the Veteran submitted an April 2008 line of duty determination and Report of Medical Assessment, both noting new onset headaches/migraines.  In light of the examiner's implication, these newly associated records showing inservice onset of migraines, and the competent and credible account of the Veteran that he has been experiencing headaches since active service in 2008, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current migraine headaches are related to his military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for migraine headaches is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


